STATE OF MICHIGAN

                            COURT OF APPEALS



DWAYNE WIGFALL,                                                      UNPUBLISHED
                                                                     October 10, 2017
               Plaintiff-Appellee,

v                                                                    No. 333448
                                                                     Wayne Circuit Court
CITY OF DETROIT,                                                     LC No. 15-015620-NO

               Defendant-Appellant.


Before: SAAD, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Defendant City of Detroit appeals as of right an order denying its motion for summary
disposition premised on the ground that plaintiff’s highway defect action is barred by
governmental immunity because plaintiff failed to comply with the statutory notice requirement.
We reverse and remand for entry of an order granting defendant’s motion for summary
disposition.

        On June 9, 2014, plaintiff was riding his motorcycle when he allegedly struck a pothole
in the roadway which caused him to fall and sustain personal injuries. On December 2, 2015,
plaintiff filed this lawsuit.

        Defendant responded with a motion for summary disposition under MCR 2.116(C)(7),
arguing that governmental immunity barred this case because plaintiff failed to serve the
requisite notice “upon an individual who may lawfully be served with civil process directed
against the City of Detroit, as required by MCL 691.1404(2).” Defendant acknowledged that, on
September 22, 2014, it received notice of the injury and defect that was sent by certified mail to
their law department claims division and that additional information had been requested from
plaintiff by letter dated December 3, 2014. But, defendant argued, MCL 691.1404(2) required
that notice be served on an “individual” who may lawfully be served civil process and, as set
forth in MCR 2.105(G), process on a municipal corporation may only be served on the mayor,
city clerk, or city attorney. Here, plaintiff mailed his notice to “City of Detroit Law Department
– CLAIMS,” and not to a proper individual. Therefore, plaintiff failed to comply with the
statutory notice requirement and his lawsuit was barred by governmental immunity.

        Plaintiff responded to defendant’s motion, arguing that defendant’s city charter states that
its law department is headed by the Corporation Counsel. And, plaintiff argued, the Corporation
Counsel is also known as the city attorney; thus, notice was properly sent to defendant’s law
                                                -1-
department. Further, the notice of claim form published on the City of Detroit law department’s
official website indicates that the completed notice of claim form should be mailed to “City of
Detroit Law Department, Claims Section.” Moreover, plaintiff’s counsel’s office telephoned the
City of Detroit’s law department to confirm the proper mailing address for providing notice of a
claim against the City of Detroit and, as set forth in an attached affidavit, was told by “Ms.
Tyler” in the law department that the proper mailing address for such notices was “City of
Detroit Law Department – Attention Claims.” And it is undisputed that defendant did receive
the timely notice of claim with all of the required information. Thus, plaintiff was in full
compliance with the statutory notice provision but, at minimum, plaintiff was in substantial
compliance with the statutory notice provision. Plaintiff also argued that, if notice was deemed
lacking, equitable estoppel should bar defendant from asserting that notice was insufficient
because of its actions in directing plaintiff as to how to properly provide notice of a claim and by
acknowledging plaintiff’s claim.         Accordingly, plaintiff’s lawsuit was not barred by
governmental immunity.

        Defendant replied to plaintiff’s response to its motion for summary disposition, arguing
that plaintiff’s notice was not directed to the mayor, city clerk, or city attorney; thus, it was not in
compliance, nor even in substantial compliance, with the statutory notice requirement. Further,
defendant was not equitably estopped from asserting that notice was insufficient because plaintiff
was never advised to “send statutory notice of a highway defect claim to the claims section.” In
fact, defendant’s ordinance warns that all claims must be “filed in accordance with the general
law of the state applicable to the filing of claims against governmental agencies; otherwise no
claim for money or damages may be brought against the city.” Simply stated, defendant cannot
change the legislatively prescribed notice requirements by its charter or ordinance. Plaintiff was
required by the statute to serve his notice upon an individual who may lawfully be served with
civil process directed to defendant and he failed to do so.

        At oral arguments on defendant’s motion, defendant further explained that the claims
section on its official website merely provides for “a simplified procedure for resolving legal
disputes without the necessity, time and expense of our formal judicial system.” In other words,
the purpose of that claims section on the website is to allow “redress without court intervention.”
But the claims section on the website does not and cannot supplant the statutory notice
requirement when a lawsuit is contemplated. Following oral arguments, the trial court took the
motion under advisement. Subsequently, the trial court issued an order denying defendant’s
motion. The court held that plaintiff substantially complied with the statutory notice provision.
Alternatively, the court held, defendant is equitably estopped from asserting that notice was
insufficient considering the information on defendant’s website regarding the provision of notice,
as well as the fact that the same information was provided by an employee of the law department
by telephone to plaintiff’s counsel’s office. Accordingly, defendant’s motion for summary
disposition was denied. This appeal followed.

       Defendant argues that governmental immunity barred this action because plaintiff failed
to comply with the statutory notice requirement, MCL 691.1404(2). We agree.

       We review de novo a trial court’s decision on a motion for summary disposition. Maiden
v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). A motion under MCR 2.116(C)(7)
should be granted if, after considering the complaint’s allegations as true and the documentary

                                                  -2-
evidence submitted by the parties, the claim is barred by governmental immunity. Id. at 119.
We also review de novo the applicability of governmental immunity. Herman v Detroit, 261
Mich. App. 141, 143; 680 NW2d 71 (2004).

       MCL 691.1404 provides, in pertinent part:
               (1) As a condition to any recovery for injuries sustained by reason of any
       defective highway, the injured person, within 120 days from the time the injury
       occurred, except as otherwise provided in subsection (3) shall serve a notice on
       the governmental agency of the occurrence of the injury and the defect. The
       notice shall specify the exact location and nature of the defect, the injury
       sustained and the names of the witnesses known at the time by the claimant.

               (2) The notice may be served upon any individual, either personally, or by
       certified mail, return receipt requested, who may lawfully be served with civil
       process directed against the governmental agency, anything to the contrary in the
       charter of any municipal corporation notwithstanding.

MCR 2.105(G)(2) provides that the individual who may lawfully be served civil process on
behalf of a municipal corporation is “the mayor, the city clerk, or the city attorney of a city[.]”

        Defendant argues that plaintiff did not serve any individual with notice of his claim as
required under MCL 691.1404(2); rather, he sent notice to the claims section of defendant’s law
department. The city attorney for defendant is “Corporation Counsel” who, at the relevant time,
was Melvin Butch Hollowell. Plaintiff did not serve his notice on Hollowell, the mayor, or the
city clerk. And, contrary to plaintiff’s claim, substantial compliance is insufficient. We agree
with defendant.

        As our Supreme Court held in Rowland v Washtenaw Co Rd Comm, 477 Mich. 197, 219;
731 NW2d 41 (2007), the “straightforward, clear, unambiguous” language of MCL 691.1404
“must be enforced as written.” Further, our Supreme Court held, “no judicially created saving
construction is permitted to avoid a clear statutory mandate.” McCahan v Brennan, 492 Mich.
730, 733; 822 NW2d 747 (2012); see also Jakupovic v Hamtramck, 489 Mich. 939; 798 NW2d
12 (2011). Statutory notice provisions are within the sole province of the Legislature and the
judiciary has no authority to amend them; thus, they must be interpreted and enforced as plainly
written. McCahan, 492 Mich. at 732-733. In other words, contrary to plaintiff’s argument and
the trial court’s holding, substantial compliance with the statutory notice provision is not
sufficient. Because it is undisputed that plaintiff did not serve his notice upon any individual
who may lawfully be served with civil process directed against defendant as required under MCL
691.1404(2), plaintiff failed to comply with the statutory notice requirement. See McLean v
Dearborn, 302 Mich. App. 68, 79; 836 NW2d 916 (2013).

       Defendant also argues that the doctrine of equitable estoppel is not applicable in this case
because neither its website nor its employee advised plaintiff that the required statutory notice of
a claim may be satisfied by sending the notice to the claims section of the law department.
Defendant has no power to change or alter the law in that regard. In fact, defendant argues, its
claims ordinance specifically warns that state law must be followed “otherwise no claim for
money or damages may be brought against the city.”
                                                -3-
        The application of a legal doctrine like equitable estoppel presents a question of law.
James v Alberts, 464 Mich. 12, 14-15; 626 NW2d 158 (2001). A trial court’s findings of fact
supporting its decision are reviewed for clear error. AFSCME v Bank One, NA, 267 Mich. App.
281, 293; 705 NW2d 355 (2005). “Estoppel arises where a party, by representations, admissions
or silence, intentionally or negligently induces another party to believe facts, and the other party
justifiably relies and acts on this belief, and will be prejudiced if the first party is permitted to
deny the existences of the facts.” Casey v Auto Owners Ins Co, 273 Mich. App. 388, 399; 729
NW2d 277 (2006) (quotation marks and citation omitted).

       In this case, the trial court concluded that equitable estoppel applied and prevented
defendant from asserting that notice was insufficient because defendant provided information on
its website and over the telephone regarding the provision of notice related to claims. But this
holding essentially charges defendant with the duty to provide potential litigants with legal
advice related to the interpretation of a statute and court rule. And because in this case plaintiff
received incorrect, inapplicable, or misinterpreted legal advice, defendant should be estopped
from asserting that the statutory notice requirement was not met. We cannot agree.

        It appears that plaintiff relied on information provided by defendant through its law
department that was meant to relate solely to informal claims against defendant. But in any case,
plaintiff was not entitled to rely on defendant’s interpretation or misinterpretation of the legal
requirements set forth in MCL 691.1404 as a justification or excuse for his failure to act in
conformity with those requirements. To avoid governmental immunity, plaintiff was required to
fulfill the requirements set forth by our Legislature in MCL 691.1404. One of those
requirements was to serve notice “upon an individual . . . who may lawfully be served with civil
process directed against the governmental agency, anything to the contrary in the charter of any
municipal corporation notwithstanding.” MCL 691.1404(2). MCR 2.105(G)(2) provides that
the individual who may lawfully be served civil process on behalf of a municipal corporation is
“the mayor, the city clerk, or the city attorney of a city.” Plaintiff did not serve notice upon “the
mayor, the city clerk, or the city attorney,” allegedly because of the misinformation provided by
defendant. The equitable estoppel doctrine does not excuse that failure to comply with the
statutory mandate and the trial court’s decision to the contrary was erroneous. Accordingly,
defendant’s motion for summary disposition should have been granted because plaintiff’s action
was barred by governmental immunity.

        Reversed and remanded for entry of an order granting defendant’s motion for summary
disposition. We do not retain jurisdiction.



                                                              /s/ Henry William Saad
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Thomas C. Cameron




                                                -4-